MEMORANDUM **
Vincent Martinez appeals from the 353-month term of imprisonment imposed upon resentencing following his jury trial conviction for conspiracy to possess with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846, *793and use of a firearm during a drug trafficking crime, in violation of 18 U.S.C. § 924(c). We have jurisdiction pursuant to 28 U.S.C. § 1291.
Martinez challenges the district court’s enhancement based on drug quantity. Because this challenge was preserved below, we vacate the sentence and remand for resentencing under the now-advisory Guidelines. See United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005); United States v. Kortgaard, 425 F.3d 602, 610-11 (9th Cir.2005).
Martinez’s motion for leave to file supplemental briefing is denied as moot.
SENTENCE VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.